Citation Nr: 1818194	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to July 1982 and from February 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's request for a total disability rating for convalescence after an August 2013 pacemaker surgery on the grounds that the surgery was not the result of his service-connected coronary artery disease.  The Veteran appealed that ruling to the Board.

The Board remanded this issue for further development in May 2015, March 2017 September 2017 and, most recently, December 2017.  When issuing the first two remands, the issue of a temporary total rating was addressed together with several other issues.  The March 2017 remand was issued in the same document with a decision denying several claimed benefits, some of which the Veteran has appealed to the United States Court of Appeals for Veterans Claims (Court).  At this time, the Court has still not decided the Veteran's appeal of those issues.  Thus, the Board lacks authority to consider them in this decision, which is limited to the issue of a temporary total rating for pacemaker implantation surgery.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In August 2013 the Veteran underwent pacemaker implantation surgery necessitating at least one month of convalescence; the surgery was part of treatment for his atrial fibrillation. 

2. The preponderance of the evidence is against the conclusion that the Veteran developed atrial fibrillation in service or that atrial fibrillation was the secondary result of a service-connected disability, including coronary artery disease.


CONCLUSION OF LAW

The criteria for a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 after August 2013 pacemaker implantation surgery have not been met. 38 U.S.C. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

Duty to Notify

For the claim for a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery, neither the Veteran nor his representative has raised any issues with regard to the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

	(CONTINUED ON NEXT PAGE)

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The post-service records obtained by the RO include records from a private hospital describing the Veteran's pacemaker implantation surgery in August 2013.

To help determine whether the pacemaker implantation surgery was related to a service-connected disability, the RO obtained several medical opinions.  As the Board explained in its earlier remands, the medical concerning the Veteran's atrial fibrillation obtained in February 2016 and March 2016 were inadequate.  The Board remanded the case with instructions to obtain adequate opinions in September 2017 and December 2017.  As the Board will explain below, the September 2017 medical opinion, as supplemented by a January 2018 addendum report, is adequate to decide the claim.

The VCAA also requires the Board to enforce compliance with its prior remand instructions.  The RO complied with the Board's March 2017 remand orders by scheduling the May 2017 videoconference hearing.  By obtaining copies of the most recent VA medical records and by obtaining the September 2017 and January 2018 medical opinions, the RO complied with the most recent remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

      II. Analysis

Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned for one, two, or three months, when medical evidence shows that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; or surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or immobilization by cast, without surgery, of one or more major joints.  The 100 percent evaluation may be extended beyond three months and is followed by the schedular evaluation warranted by the evidence.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2017).

At the videoconference hearing, the Veteran testified that, after surgical implantation of a pacemaker in August 2013, he required about sixty days of convalescence.  The medical records indicate that the purpose of the pacemaker surgery was the treatment of atrial fibrillation or atrial flutter. 

Service treatment records do not mention atrial fibrillation and the Veteran himself does not suggest that he developed atrial fibrillation during his active duty service.  However, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2017).  

The Veteran argues that he should receive a temporary total disability rating under 38 C.F.R. § 4.30 because he developed atrial fibrillation as a result of his service-connected coronary artery disease.  Specifically, the Veteran suggests that atrial fibrillation was the result of scarring associated with coronary artery bypass surgery and that statistical evidence of a correlation between coronary artery disease and atrial fibrillation provides the required causal nexus between the two.  

Pursuant to the Board's May 2015 remand orders, the AOJ obtained a medical opinion from a VA physician in February 2016. According to the physician, it was less likely than not that atrial fibrillation was caused or aggravated by coronary artery disease. To explain this opinion, the examiner wrote that the Veteran "had the [atrial fibrillation] years after the [coronary artery disease] diagnosis."  The history section of the examiner's opinion identified 2012 as the date atrial fibrillation was first diagnosed. Because the February 2016 report failed to address the Veteran's suggestion that atrial fibrillation was caused by surgical scarring and also failed to address certain medical literature and statistics submitted by the Veteran, the AOJ obtained an addendum opinion from the same physician in March 2016. 

For the reasons described by the Board in its September 2017 remand, the March 2016 addendum opinion was inadequate in several respects.  The examiner failed to explain why it was unlikely that residual scarring from coronary bypass surgery caused atrial fibrillation. The opinion also failed to address references to cardiac arrhythmia in VA medical treatment records dated 2003 and 2005.  The Board requested another opinion, which the RO obtained in September 2017.  

The RO obtained an opinion from a VA physician in September 2017.  The examiner summarized the statistical studies submitted by the Veteran; the references to cardiac arrhythmia in his VA treatment records, and the coronary artery bypass graft surgeries from 2002 and 2003.  In his opinion, it was less likely than not - i.e., there was less than a 50 percent probability - that atrial fibrillation was related to coronary artery disease.  The physician offered a detailed rationale for his conclusions.  He disagreed with the suggestion that the 2002 or 2003 surgeries could have resulted in atrial fibrillation.  According to the examiner, "The cardiac surgery that the Veteran underwent in 2002 and 2003 was coronary artery bypass graft in nature.  Such an intervention involves the arteries which are on the surface of the heart.  The conduction system that is responsible for the heart's rhythm lies on the interior chambers well away from the site of the surgery.  The information from the operative reports plus the clinical course of the veteran afterwards does not demonstrate any damage to the inner areas of the heart. As a result the cardiac surgery would not be responsible for the later development of atrial fibrillation."

The examiner opined that it was unlikely that the cardiac arrhythmias mentioned in the 2003 and 2005 medical records reflected the onset of his atrial fibrillation.  According to the examiner, "cardiac arrhythmia" means any irregularity in the normal rhythm, not atrial fibrillation specifically.  The cardiac arrhythmia noted in the records, the examiner explained, could also refer to cardiac disturbances which were either transitory or chronic in nature.  Given the presence of normal EKG studies and Holster monitor evaluations between 2005 and December 2012, the examiner indicated that a link between the surgery and atrial fibrillation was unlikely.  

In October 2017, the Veteran submitted a written statement criticizing the reasoning of the VA examiner, together with a copy of two pages of VA medical records.  These appear to include the operative report of the surgeon who conducted a bypass operation.  In his statement, the Veteran indicates that the report is dated 2011, but the document he submitted was apparently printed in 2009 and, based on the context of his full records, appears to describe either the bypass graft surgery in 2002 or 2003.  In his written statement the Veteran emphasizes this language from the operative report: "During rewarming, the patient began to fibrillate and required a single 20-joule electronic counter shock to return to a sinus rhythm."  The Veteran suggests that the meaning of this note is that he first developed atrial fibrillation during surgery for his service-connected coronary artery disease.

Based on the Veteran's statement, and because the September 2017 report had not specifically addressed the quoted language in the operative report, the Board decided that it would be useful to obtain a supplemental report from the examiner, responding to the Veteran's October 2017 statement.  

On remand, the RO obtained a new opinion from the same examiner in January 2018.  He provided a summary of the Veteran's medical history, describing coronary artery bypass graft operations in 2002 and 2003.  As instructed by the Board, the examiner acknowledged the operative report indicating that the Veteran began to fibrillate and required an electric shock before returning to sinus rhythm.  The examiner also reviewed notes from the Veteran's private sector cardiologist, dated August 2004, indicating normal rhythm and normal EKG, without mention of cardiac arrhythmia.  While acknowledging the reference to cardiac arrhythmia in the October 2004 VA treatment note, the examiner further noted a normal Holter monitor evaluation in April 2005, normal EKG results in January 2006 and September 2006, and another normal Holter monitor evaluation in June 2011, which did not indicate the presence of atrial fibrillation.  The January 2018 report also included summaries of other records which the Board has already described.
Citing two articles from medical journals, the examiner explained that atrial fibrillation occurs in 20 to 40 percent of patients after coronary artery bypass graft.  The other article cited by the examiner indicated that "postoperative atrial fibrillation (POAF) can be transient and without consequences, but may lead to serious complications."  The examiner wrote, "while atrial fibrillation can be commonly seen during a coronary artery bypass surgical procedure, its clinical course is such that it is a transient one and does not by itself result in a chronic development of atrial fibrillation."  

In the opinion of the examiner, the Veteran in this case did not develop the atrial fibrillation which led to pacemaker implantation surgery during or as a consequence of his coronary artery bypass graft operations.  To support this conclusion, he relied on "the clinical course of [the Veteran] as evidence by his medical records.  From 2002 until December, 2012, serial heart examinations, EKG tracings, and Holter monitor studies did not confirm the presence of atrial fibrillation.  Thus the considerable length of time between the Veteran's cardiac bypass surgery in 2002 and his confirmed atrial fibrillation onset in December, 2012 would have severed any causal relationship to the 2002 cardiac surgery."  

The Board has considered the information provided by the Veteran, including the statistical studies describing the incidence of various cardiac conditions within the general population.  Medical and academic treatises can be useful in assessing the medical evidence in claims for VA benefits.  But unlike the September 2017 and January 2018 VA medical opinions, the articles submitted by the Veteran do not discuss the sequence in which he personally developed his various cardiac symptoms; nor do the articles contain general principles clearly inconsistent with reasoning of the September 2017 and January 2018 opinions.  Cf. Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (in general, medical opinions directed at specific patients are more probative than medical treatises).  

In his hearing testimony, the Veteran suggested that the statistical evidence in the Framingham Heart study, mentioned in some of the articles, indicates "the correlation between coronary artery disease and heart arrhythmias . . ."  In the September 2017 VA medical opinion, the physician indicated that he had reviewed each of the articles and included summaries of their findings.  The physician then directly addressed the Veteran's argument, indicating that, "there is no information or evidence [in the articles] which state that coronary artery disease actually caused atrial fibrillation.  Rather the articles discussed the various conditions that could predispose to the development of atrial fibrillation.  The commonality between atrial fibrillation and coronary artery disease was that in many instances there were shared risk factors."  Put another way, the fact that similar risk factors - the examiner mentioned obesity, family history, alcohol use - appear to have the tendency to make both atrial fibrillation and coronary artery disease more likely does not mean that coronary artery disease causes atrial fibrillation.  

The examiner's reasoning is persuasive in general and, given the available medical evidence, is persuasive when applied to this Veteran's case.   If the coronary artery bypass graft operations in 2002 and 2003 had indeed caused the atrial fibrillation which necessitated pacemaker implantation ten years later, the medical evidence probably would not include multiple normal EKG and Holter monitor studies over a course of several years after the surgeries.  

The September 2017 report also opined that it was less likely than not that that coronary artery disease might aggravate atrial fibrillation: "As seen by the recent VA examination of June 2016, the atrial fibrillation status is stable and shows no significant findings other than what would be expected of it.  Therefore no aggravation has arisen due to [the Veteran's] coronary artery disease."  

As supplemented by the January 2018 report, the September 2017 medical opinion is consistent with the other medical evidence in the case and is supported by a persuasive rationale.  Although the Veteran is competent to report symptoms and experiences that are observable to an ordinary person, there is no indication that he has the qualifications or experience necessary to offer an expert opinion on a matter of medical complexity.  Cf. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The probability that a relationship exists between his coronary artery disease and symptoms of atrial fibrillation that appeared in 2012 - and required pacemaker implantation in August 2013 - is a matter of medical complexity and not the proper subject of lay testimony.  

For these reasons, on the issue of whether the atrial fibrillation which necessitated pacemaker surgery is related to service or to a service-connected disability, the most persuasive evidence is the September 2017 medical opinion, as supplemented by the January 2018 report.  Accordingly, the preponderance of the evidence favors the conclusion that the Veteran's period of post-surgery convalescence was unrelated to a service-connected disability.   

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of his claim for benefits.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Although he has satisfactorily shown that he required a period of convalescence to recover from pacemaker implantation surgery to control atrial fibrillation, the preponderance of the evidence weighs against a finding that a causal connection exists between atrial fibrillation and active duty service or between atrial fibrillation and any service-connected disability, including coronary artery disease.  Thus, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


